DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 09/22/2020, in which, claims 1-18, are pending. Claim 1 is independent. Claims 2-18, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kakuta (USPAP 2017/0149988 A1).

Referring to claim 1, KAKUTA teaches a document conveyance apparatus ([as shown in fig 2 a document conveying unit 20 of an embodiment of the present disclosure will be described briefly with reference to FIG. 1] see 0017), comprising: a first conveyance path extending linearly and along which a document placed on a sheet feeding tray is conveyed; ([as shown in fig 2, the first document conveyance path 32 extends to a lower left side and then curves to a lower right side, see 0034-0035]);
a first image reading part ([8 of fig 2]), which reads an image on one face of the document conveyed along the first conveyance path, ([see 0022 and 0034, a first document conveyance path 32 is defined downstream in the document conveyance direction of the document supply port 27]);
a second conveyance path ([38 of fig 2]) branched from the first conveyance path ([32 of fig 2]) at a branch point on a downstream side of the first reading part ([36 of fig 2]) in a conveyance direction of the document and formed to be curved; ([0037] a second document conveyance path 38 that extends on the right side of fig 2 is defined downstream in the document conveyance direction of the first document conveyance path and formed to be curved 2]);
 a third conveyance path (43 of fig 2]) branched from the first conveyance path ([32 of fig 2]) at the branch point and extending linearly in a same extending direction as an extending direction of the first conveyance path ([32 of fig 2, see 0041] and the third 
a branch guide ([47 of fig 2]) provided at the branch point and guiding the document to the second conveyance path ([38 of fig 2]) or to the third conveyance path ([43 of fig 2) see also 0040-0041]).

Referring to claim 2, KAKUTA teaches a document conveyance apparatus ([as shown in fig 2 a document conveying unit 20 of an embodiment of the present disclosure will be described briefly with reference to FIG. 1] see 0017), further comprising a second image reading part which reads an image on the other face of the document conveyed along the second conveyance path ([see 0054-0055], reading image data of both front and back surfaces, the document D is apportioned to the third document conveyance path 43 from the middle of the second document conveyance path 38 by the switching guide 40 of the document switching part 39]).

Referring to claim 3, KAKUTA teaches a document conveyance apparatus ([as shown in fig 2 a document conveying unit 20 of an embodiment of the present disclosure will be described briefly with reference to FIG. 1] see 0017), further comprising a third image reading part which reads an image on the other face of the document conveyed along the third conveyance path, ([see 0054-0055, reading image data of both front and back surfaces, the document D is apportioned to the third 

Referring to claim 4, KAKUTA teaches a document conveyance apparatus ([as shown in fig 2 a document conveying unit 20 of an embodiment of the present disclosure will be described briefly with reference to FIG. 1] see 0017), further comprising a cover for the third conveyance path, wherein the third image reading part is attachable to the cover, ([third document conveyance path 43 is provided with a second document branching part 48 at a downstream end in the document conveyance direction of the first document branching part 46]).

Referring to claim 5, KAKUTA teaches a document conveyance apparatus ([as shown in fig 2 a document conveying unit 20 of an embodiment of the present disclosure will be described briefly with reference to FIG. 1] see 0017), wherein the cover has an opening exposing a part of the third conveyance path, and a reading cover provided with the third image reading part or a standard cover not provided with the third image reading part is selectively attached to the opening, ([the document conveying apparatus 20 is attached so as to be able to open/close a contact glass 8a provided on an upper surface of the image reading unit 8 [i.e. a cover has an opening exposing a part of the third conveyance path] see 0022-0023).

Referring to claim 6, KAKUTA teaches a document conveyance apparatus ([as shown in fig 2 a document conveying unit 20 of an embodiment of the present 

Referring to claim 7, KAKUTA teaches a document conveyance apparatus ([as shown in fig 2 a document conveying unit 20 of an embodiment of the present disclosure will be described briefly with reference to FIG. 1] see 0017), wherein the third image reading part is an image sensor, ([8 of fig 2]) a correction roller facing the third image reading part is provided, the correction roller and the third image reading part being disposed on both sides of the third conveyance path, and the correction roller is provided in the reading cover, ([reading image data of both front and back surfaces, the document D is apportioned to the third document conveyance path 43 from the middle of the second document conveyance path 38 by the switching guide 40 of the document switching part 39]).

Referring to claim 8, KAKUTA teaches a document conveyance apparatus ([as shown in fig 2 a document conveying unit 20 of an embodiment of the present disclosure will be described briefly with reference to FIG. 1] see 0017), wherein the 

Referring to claim 9, KAKUTA teaches a document conveyance apparatus ([as shown in fig 2 a document conveying unit 20 of an embodiment of the present disclosure will be described briefly with reference to FIG. 1] see 0017), further comprising a discharge rollers pair provided on a downstream side of the third image reading part in the conveyance direction of the document, wherein the discharge rollers pair is provided in the reading cover, ([the document conveying apparatus 20 is attached so as to be able to open/close a contact glass 8a provided on an upper surface of the image reading unit 8 [i.e. a cover has an opening exposing a part of the third conveyance path] see 0022-0023).

Referring to claim 10, KAKUTA teaches a document conveyance apparatus ([as shown in fig 2 a document conveying unit 20 of an embodiment of the present disclosure will be described briefly with reference to FIG. 1] see 0017), further comprising a cover for the first to third conveyance paths, wherein the third image reading part is provided in the cover, ([the document conveying apparatus 20 is attached so as to be able to open/close a contact glass 8a provided on an upper surface of the image reading unit 8 [i.e. a cover has an opening exposing a part of the third conveyance path] see 0022-0023).


Referring to claim 11, KAKUTA teaches a document conveyance apparatus ([as shown in fig 2 a document conveying unit 20 of an embodiment of the present disclosure will be described briefly with reference to FIG. 1] see 0017), wherein the cover is attachable and detachable.

Referring to claim 12, KAKUTA teaches a document conveyance apparatus ([as shown in fig 2 a document conveying unit 20 of an embodiment of the present disclosure will be described briefly with reference to FIG. 1] see 0017), wherein the third conveyance path is provided in the cover, ([the document conveying apparatus 20 is attached so as to be able to open/close a contact glass 8a provided on an upper surface of the image reading unit 8 [i.e. a cover has an opening exposing a part of the third conveyance path] see 0022-0023).

Referring to claim 13, KAKUTA teaches a document conveyance apparatus ([as shown in fig 2 a document conveying unit 20 of an embodiment of the present disclosure will be described briefly with reference to FIG. 1] see 0017), wherein the third image reading part is an image sensor, a correction roller facing the third image reading part is provided, the correction roller and the third image reading part being disposed on both sides of the third conveyance path, and the correction roller is provided in the cover, ([the document conveying apparatus 20 is attached so as to be able to open/close a contact glass 8a provided on an upper surface of the image reading unit 8 

Referring to claim 14, KAKUTA teaches a document conveyance apparatus ([as shown in fig 2 a document conveying unit 20 of an embodiment of the present disclosure will be described briefly with reference to FIG. 1] see 0017), wherein the branch guide is provided in the cover, ([the document conveying apparatus 20 is attached so as to be able to open/close a contact glass 8a provided on an upper surface of the image reading unit 8 [i.e. a cover has an opening exposing a part of the third conveyance path] see 0022-0023).

Referring to claim 15, KAKUTA teaches a document conveyance apparatus ([as shown in fig 2 a document conveying unit 20 of an embodiment of the present disclosure will be described briefly with reference to FIG. 1] see 0017), further comprising a discharge rollers pair provided on a downstream side of the third image reading part in the conveyance direction of the document, wherein the discharge rollers pair is provided in the cover, ([the document conveying apparatus 20 is attached so as to be able to open/close a contact glass 8a provided on an upper surface of the image reading unit 8 [i.e. a cover has an opening exposing a part of the third conveyance path] see 0022-0023).

Referring to claim 16, KAKUTA teaches a document conveyance apparatus ([as shown in fig 2 a document conveying unit 20 of an embodiment of the present 

Referring to claim 17, KAKUTA teaches a document conveyance apparatus ([as shown in fig 2 a document conveying unit 20 of an embodiment of the present disclosure will be described briefly with reference to FIG. 1] see 0017), wherein the third image reading part is an image sensor, (8 of fig 2) the storage part has:
 an opening formed in a side plate of an inner guide part in which the third conveyance path is formed; ([the document conveying apparatus 20 is attached so as to be able to open/close a contact glass 8a provided on an upper surface of the image reading unit 8 [i.e. a cover has an opening exposing a part of the third conveyance path] see 0022-0023).
a rail formed from the opening along the width direction of the document; and a connector provided on a downstream end side in an attachment direction of the third image reading part (8 of fig 2) and electrically connectable to the third image reading part (8 of fig 2)..

Referring to claim 18, KAKUTA teaches a document conveyance apparatus ([as shown in fig 2 a document conveying unit 20 of an embodiment of the present disclosure will be described briefly with reference to FIG. 1] see 0017), further comprising an operation part which operates the branch guide and allows a user to 

Conclusion
Examiner Notes: The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner.
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use the cited prior arts against the application alone or in combination. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677